DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a device, classified in H01L23/562.
II. Claims 10-20, drawn to a method of manufacture, classified in H01L21/4832.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device as claimed can be formed with a
materially different process wherein the polymerized layer is formed on
the semiconductor substrate itself instead of a transfer process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) The inventions have acquired a separate status in the art in view of their different classification; 

(3) The prior art applicable to one invention would not likely be applicable to another invention.
(4) The inventions are likely to raise different non prior-art issues under 35 U.S.C 101 and/or 35 U.S.C 112(a).
(5) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
In the instant case, reasons 1-5 apply. Specifically, reasons 1-3 support the search burden since the device can be searched in CPC classes H01L23/562 and the method can be searched in CPC classes H01L21/4832 as noted above. In this instance, there would be a serious search burden because the inventions have acquired a separate status in the art in view of their different classification (the method of manufacture wherein a temporary substrate is used to deposit and cure the PI film is classified in CPC area H01L21/4832; the semiconductor device is classified in CPC areas H01L23/562 since the instant application discloses a passivation/buffer PI layer that is formed to prevent wafer warpage (mechanical damage). Also, the inventions require a different field of search (searching different subclasses and employing different search queries). Additionally, prior art applicable to the device claims may not be applicable to the process steps in the method claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Radomsky on 2/2/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/8/2021, 1/7/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0372996 A1 hereinafter Matsumoto) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral).
Regarding claim 1, Matsumoto discloses in Fig 24: A semiconductor die comprising:
a semiconductor substrate (9);
semiconductor devices (8) located on the semiconductor substrate;
dielectric material layers (See Fig 24) embedding metal interconnect structures (10-12) that are connected to nodes of the semiconductor devices and overlying the semiconductor substrate (9) [0078];

a polymerized material layer (4fb: made of Polyimide is being used to recite a polymerized material layer since polyimide when used as an insulating layer in semiconductor arts is cured and thus polymerized) overlying the dielectric material layers, wherein the polymerized material layer has a planar top surface and includes openings (4h/g) therethrough [0137].
Matsumoto does not disclose:  and wherein a horizontal cross-sectional area of each opening through the polymerized material layer decreases with a vertical distance from the semiconductor substrate.
However, Cabral in a similar structure teaches in Fig 9: and wherein a horizontal cross-sectional area of each opening (55 in Fig 7) through the insulating material layer decreases with a vertical distance from the semiconductor substrate (5) [0073, 0074,0080].
References Matsumoto and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto with the specified features of Cabral because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto and Cabral so that a horizontal cross-sectional area of each opening through the polymerized material layer decreases with a vertical distance from the semiconductor substrate as taught by 

Regarding claim 5, Matsumoto and Cabral disclose: The semiconductor die of Claim 1, Matsumoto further discloses: wherein each of the bonding pads (16) is physically exposed (through via opening 4h) underneath a respective one of the openings through the polymerized material layer (4fb) See Fig 24.

Regarding claim 8, Matsumoto and Cabral disclose: The semiconductor die of Claim 1, wherein the polymerized material layer (4fb) comprises a polymerized polyimide layer [0099] See note for claim 1.

Claims 1, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2005/0269702 A1 hereinafter Otsuka) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral) and further in view of Lin et al (US 2018/0175004 A1 hereinafter Lin).
Regarding claim 1, Otsuka discloses in Fig 16: A semiconductor die comprising:
a semiconductor substrate (10);
semiconductor devices (12: transistor) located on the semiconductor substrate;
dielectric material layers (IL1-IL9) embedding metal interconnect structures (W1-W9) that are connected to nodes of the semiconductor devices and overlying the semiconductor substrate (10) [0078];

a protective material layer (PS: silicon nitride) overlying the dielectric material layers, wherein the polymerized material layer has a planar top surface and includes openings (See Fig 16) therethrough (See mark-up for claim 6).
Otsuka does not disclose:  and wherein a horizontal cross-sectional area of each opening through the polymerized material layer decreases with a vertical distance from the semiconductor substrate and protective material layer is formed of a polymerized material layer.
However, Cabral in a similar structure teaches in Fig 9: and wherein a horizontal cross-sectional area of each opening (55 in Fig 7) through the insulating material layer decreases with a vertical distance from the semiconductor substrate (5) [0073, 0074,0080].
References Otsuka and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Otsuka with the specified features of Cabral because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka and Cabral so that a horizontal cross-sectional area of each opening through the polymerized material layer decreases with a vertical distance from the semiconductor substrate as taught by Cabral in Otsuka’s device since, this provides for an improved TDDB(time dependent breakdown) for the interconnects [0032].

References Otsuka, Lin and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Otsuka and Cabral with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Lin and Cabral so that protective material layer is formed of a polymerized material layer as taught by Lin in Otsuka’s and Cabral’s device since, silicon nitride and polyimide are art recognized equivalents due to their electrical and mechanical properties as insulators in semiconductor arts [0032].

Regarding claim 5, Otsuka, Lin and Cabral disclose: The semiconductor die of Claim 1, Otsuka further discloses: wherein each of the bonding pads (P) is physically exposed underneath a respective one of the openings through the protective material layer (PS: silicon nitride) See Fig 16.
Otsuka does not disclose a polymerized layer.
However, Lin in a similar structure teaches in [0027] that silicon nitride and polyimide (polymerized material layer) can be used alternatively as dielectric layers in a redistribution structure.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Lin and Cabral so that protective material layer is formed of a polymerized material layer as taught by Lin in Otsuka’s and Cabral’s device since, silicon nitride and polyimide are art recognized equivalents due to their electrical and mechanical properties as insulators in semiconductor arts [0032].

Regarding claim 6, Otsuka, Lin and Cabral disclose: The semiconductor die of Claim 5, further comprising:
Otsuka further discloses: a passivation dielectric layer (top most ES layer under IS in Fig 16) covering a topmost surface of the dielectric material layers (IL1-IL9)  and covering peripheral portions of each of the bonding pads (P) See Fig 16;
an adhesive layer (IS) contacting a top surface of the passivation dielectric layer (ES under IS) and contacting a planar bottom surface of the protective material layer (PS).

    PNG
    media_image1.png
    535
    840
    media_image1.png
    Greyscale

Otsuka does not disclose a polymerized layer.
However, Lin in a similar structure teaches in [0027] that silicon nitride and polyimide (polymerized material layer) can be used alternatively as dielectric layers in a redistribution structure.
References Otsuka, Lin and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Otsuka and Cabral with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Lin and Cabral so that protective material layer is formed of a polymerized material layer as taught by Lin in 

Regarding claim 7, Otsuka, Lin and Cabral disclose:  The semiconductor die of Claim 6, Otsuka further discloses: wherein the passivation dielectric layer (ES under IS) is physically exposed (sidewalls of ES are exposed: see mark-up for claim 6) underneath each opening through the protective material layer (PS).
Otsuka does not disclose a polymerized layer.
However, Lin in a similar structure teaches in [0027] that silicon nitride and polyimide (polymerized material layer) can be used alternatively as dielectric layers in a redistribution structure.
References Otsuka, Lin and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Otsuka and Cabral with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Lin and Cabral so that protective material layer is formed of a polymerized material layer as taught by Lin in Otsuka’s and Cabral’s device since, silicon nitride and polyimide are art recognized equivalents due to their electrical and mechanical properties as insulators in semiconductor arts [0032].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0372996 A1 hereinafter Matsumoto) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral) as applied to claim 1 above, and further in view of Nakagawa et al (US 2001/0049150 A1 hereinafter Nakagawa).
Regarding claim 2, Matsumoto and Cabral disclose: The semiconductor die of Claim 1.
Matsumoto and Cabral do not disclose: wherein sidewalls of the openings through the polymerized material layer have a respective concave vertical cross-sectional profile.
However, Nakagawa in a similar device discloses in Fig 9A-9D and [0246-0249] that the etch profile of an organic polymer depends on constituent gases and gas ratios. See Fig 9B which shows a curved sidewall profile of opening in an organic polymer.
Additionally, one of ordinary skilled in the art finds it obvious that the etch profile can also be affected by the chamber type, gas flow and gas pressure to meet the desired application requirements. As seen above from rejection of Claim 1, Cabral discloses a profile wherein the dielectric layer is wider at the top surface and hence the combined device would have the sidewalls of the openings (9B) through the polymerized material layer (2) have a respective concave vertical cross-sectional profile
References Matsumoto, Nakagawa and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto, Nakagawa and Cabral so that sidewalls of the openings through the polymerized material layer have a respective concave vertical cross-sectional profile as taught by Nakagawa in Matsumoto’s and Cabral’s device since, this provides for a consistent etch process for an organic film. One of ordinary skilled in the art would understand based on teachings of Nakagawa that one could change the etch parameters (process, equipment and chemicals/gases) to create a curved cross-section profile in the combined device of Matsumoto and Cabral.

Regarding claim 3, Matsumoto and Cabral disclose: The semiconductor die of Claim 2.
Matsumoto and Cabral do not disclose: wherein the sidewalls of the openings through the polymerized material layer have a non-zero uniform radius of curvature throughout.
However, Nakagawa in a similar device discloses in Fig 9A-9D and [0246-0249] that the etch profile of an organic polymer depends on constituent gases and gas flow. wherein the sidewalls of the openings (9B) through the polymerized material layer (2) have a non-zero uniform radius of curvature throughout. See Fig 9B which shows a curved sidewall profile of opening in an organic polymer.


References Matsumoto, Nakagawa and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto and Cabral with the specified features of Nakagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Matsumoto, Nakagawa and Cabral so that the sidewalls of the openings through the polymerized material layer have a non-zero uniform radius of curvature throughout as taught by Nakagawa in Matsumoto’s and Cabral’s device since, this provides for a consistent etch process for an organic film. One of ordinary skilled in the art would understand based on teachings of Nakagawa that one could change the etch parameters (process, equipment and chemicals/gases) to create a curved cross-section profile in the combined device of Matsumoto and Cabral so that the sidewalls of the openings through the polymerized material layer have a non-zero uniform radius of curvature.

Regarding claim 4, Matsumoto, Nakagawa and Cabral disclose: The semiconductor die of Claim 2.
 Matsumoto further discloses in Fig 24: wherein: the polymerized material layer (4fb) has a planar top surface; and
the sidewalls of the openings through the polymerized material layer have a respective top edge (See Fig 24) that coincides with a respective edge of the planar top surface of the polymerized material layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0372996 A1 hereinafter Matsumoto) in view of Cabral et al (US 2013/0234620 A1 hereinafter Cabral) as applied to claim 1 above, and further in view of Meyer et al (US 2017/0309582 A1 hereinafter Meyer).
Regarding claim 9, Matsumoto and Cabral disclose: The semiconductor die of Claim 1.
Matsumoto and Cabral do not disclose: wherein the polymerized material layer comprises a polymerized silicone resin layer.
However, Meyer in a similar structure discloses in [0041] that silicone resin polymer or polyimide polymer can be used as a dielectric layer in a interconnect structure.
References Matsumoto, Meyer and Cabral are analogous art because they both are directed to interconnect structures in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Matsumoto and Cabral with the specified features of Meyer because they are from the same field of endeavor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811